Exhibit 10.1
IDEX CORPORATION
NORTHBROOK, ILLINOIS
REVISED AND RESTATED
IDEX MANAGEMENT INCENTIVE COMPENSATION PLAN
FOR KEY EMPLOYEES
EFFECTIVE JANUARY 1, 2009

1.   The purpose of this Plan is to provide incentive and reward to “key
employees” who contribute to the profits of the enterprise by their invention,
ability, industry, loyalty or exceptional service, through making them
participants in that success. The primary objectives of the Plan are to:

  -   Effectively incent desired organizational performance levels by focusing
on a few quantitative and qualitative indicators that drive overall company
performance.     -   Ensure accountability, support, and accomplishment of
corporate-wide initiatives.     -   Provide leverage for support of
multi-business unit activities to take advantage of synergies across units and
within newly-formed groups.     -   Enhance the reward and retention of top
performers.

As herein used, the word “key employees” shall be understood to include the
Corporation’s officers, key executive office managerial employees, business unit
presidents, and other executives employed in the business units and subsidiaries
(operating units) the Corporation generally reporting to an operating unit
president, or other key managerial or professional employees engaged in
capacities of special responsibility and trust in the development, conduct, or
management of the operating unit who may from time to time in the manner herein
set forth be deemed and determined by the Chief Executive Officer of the
Corporation to be “key employees” for a particular award year.

2.   Full power and authority to construe, interpret and administer this Plan
shall be vested in the Compensation Committee of the Board of Directors of the
Corporation. However, the day-to-day administration of the Plan shall be the
responsibility of the senior management of the Corporation, and the Compensation
Committee of the Board of Directors shall rely on the senior management for
recommendations for awards and interpretation, when necessary. Decisions of the
Compensation Committee of the Board of Directors shall be final, conclusive, and
binding upon all parties, including the Corporation, the stockholders, and the
employees.

 



--------------------------------------------------------------------------------



 



3.   An employee shall be eligible for consideration for extra compensation if
he or she is an employee of the Corporation or a subsidiary and remains an
employee as of the last day of the fiscal year. No employee whose compensation,
under a contract of employment or otherwise, is determined in whole or in part
on a commission basis, and no person who is compensated on the basis of a fee or
retainer, as distinguished from salary, shall be eligible for extra compensation
for the period during which his or her compensation is so determined.   4.  
Subject to the provisions of this Plan, the Compensation Committee of the Board
of Directors shall have full discretion in making extra compensation awards.  
5.   Extra compensation awards with respect to any fiscal year (the “award
year”) shall be made as soon as feasible after the close of such fiscal year.
Awards shall be made and the beneficiaries shall be notified thereof and paid
therefore promptly, and in any event, between January 1 and March 15 of the year
following the award year.   6.   This document describes the process that will
be used to determine extra compensation awards for each Plan participant.   7.  
The amount awarded to a “key employee” under the Plan shall be determined in
accordance with the following Plan description:

  A.   MICP PLAN FACTORS         The Plan will use the following factors to
determine individual extra compensation payments:

  -   The Plan participant’s Annual Base Salary as of January 1 of the
respective MICP award year.     -   Individual Target Bonus Percentage, based on
the position content of the participant’s current job. Target Bonus Percentages
range from 15% to 65% based on the salary grade assigned.     -   Corporate and
Business unit performance against Quantitative Performance Objectives,
representing 65% of the Target Bonus Percentage.     -   Performance against
internally-assessed Business unit quantitative product innovation objectives,
representing 10% of the Target Bonus Percentage.     -   Business unit
performance against 12 behavioral objectives, representing 25% of the Target
Bonus Percentage.     -   An individual Personal Performance Multiplier, ranging
from 0.00 to 1.30; the purpose of this individual multiplier is to identify and
appropriately award top performers and below average performers.

2



--------------------------------------------------------------------------------



 



  B.   QUANTITATIVE PERFORMANCE OBJECTIVES         Corporate and business unit
accomplishments will be measured against any one or more of the following
Quantitative Performance Objectives:

  •   margin growth     •   net earnings (either before or after interest,
taxes, depreciation, amortization and non-recurring items),     •   economic
value-added (as determined by the Compensation Committee),     •   sales or
revenue, net income (either before or after taxes),     •   operating earnings,
    •   cash flow (including, but not limited to, operating cash flow and free
cash flow),     •   return on capital,     •   return on assets (net or gross),
    •   return on stockholders’ equity,     •   stockholder returns,     •  
return on sales,     •   gross or net profit margin,     •   productivity,     •
  expense margins,     •   operating efficiency,     •   customer satisfaction,
    •   working capital,     •   earnings per share,     •   price per share,  
  •   new product development, and     •   market share.

3



--------------------------------------------------------------------------------



 



      Target, Minimum, and Maximum performance objectives will normally be
established for each Quantitative Performance Objective selected following the
Board of Directors’ review of the IDEX business plan at the first Board meeting
of the year and by March 31 each year. Objectives will usually be established on
a business unit basis. In some instances where individual locations within
business units operate on a more independent basis from the respective units,
all or some objectives may be established on a location basis. In addition,
objectives may be established on operating group and corporate-wide basis to
determine accomplishments and bonus earned for group executives and executive
office staff, respectively.         Objectives established will reflect unit
business plans, economic and market conditions, and reasonable expectations of
accomplishment. Bonus earned at target performance in each Quantitative
Performance Objective will be individually weighted as a specified percent of
the individual target bonus percentage as set by the Compensation Committee each
award year in its discretion.         For performance in between Minimum and
Target and between Target and Maximum, the Compensation Committee will
interpolate the appropriate bonus percentage earned. Results will be stated on a
constant exchange rate assumption so that results of international locations
will be included and considered on a currency neutral basis.         In the
event an acquired company is added to a business unit during the year,
appropriate adjustments will be made to the targets to reflect the acquisition.
The decisions of Corporate management as to the amount of such adjustments shall
be binding and final.     C.   QUANTITATIVE INNOVATION OBJECTIVES         This
objective is weighted 10% and measured in two quantitative areas along with an
evaluation against qualifying criteria.

  -   New Sales Dollars — Sales from new products introduced or new market
applications developed and served in the last two years.     -   Gross Margin
Dollars — The incremental gross margin dollars created from those new products
or markets.     -   Qualitative Evaluation — A council, consisting of the Chief
Executive Officer and Group executives, will review each business unit’s
innovation accomplishments based on secondary criteria including the number of
product/market ideas executed, an indicator of customer satisfaction with new
products or applications, whether the innovation obsoletes or replaces an
existing product, and the extent it better rationalizes the overall product
offering.

4



--------------------------------------------------------------------------------



 



      Each business unit’s goal is to be at or above the Company median in
innovation. Actual bonus awards will be determined each year by the Compensation
Committee in its discretion.     D.   QUALITATIVE MEASUREMENT FACTORS        
Business unit accomplishments will also be measured against 12 behavioral
objectives anchored by specific criteria at benchmark levels of performance.
This component is weighted 25% of the individual target bonus percentage and can
range from 0% to 50%, depending on total achievement against the following
qualitative criteria:         DEMONSTRATED LEADERSHIP — (BUSINESS UNIT
MANAGEMENT TEAM)

  -   Energy     -   Energize     -   Edge     -   Execution

      KEY PROCESS MANAGEMENT — (BUSINESS UNIT-WIDE)

  -   Process Orientation and Data Driven     -   Sourcing Cost Reduction     -
  New Product Development Strategy     -   New Product Development Pace     -  
Commercial Excellence

      STAKEHOLDER INTERESTS — (BUSINESS UNIT-WIDE)

  -   People Development     -   Integration Effectiveness     -   Customer
Attention

      Each criterion will be evaluated on a scale as compared to the criteria
definition on the Qualitative Factors worksheet and a total Bonus percentage
computed.

5



--------------------------------------------------------------------------------



 



  E.   PERSONAL PERFORMANCE MULTIPLIER         A Personal Performance Multiplier
will be determined each year for each MICP participant. The Personal Performance
Multiplier and its distribution among MICP participants will be as follows:

      Personal Performance Multiplier   Distribution Among MICP Participants
1.30
  Top 15% of participants
1.15
  Next 10%
1.0
  Middle 65%
0.75 or 0.00
  Bottom 10%

      The Personal Performance Multiplier determination will reflect individual
performance in the participant’s job and unit during the award year, as well as
active support of and contribution to the success of corporate initiatives and
achieving inter-unit synergies. Business unit presidents will make
recommendations for Personal Performance Multiplier ratings within their units.
Recommendations for Personal Performance Multipliers for each business unit Plan
participant will be submitted by the business unit president to the respective
group executive by October 15 of each award year.         Group executives will
be responsible for managing the distribution of ratings according to the
specified distribution above within the participants from their respective
groups, subject to the final review by the Chief Executive Officer of the
corporation. In the “Bottom 10%” category, there is no required distribution
between assigned ‘0.75’ and ‘0.00’ multipliers; either multiplier may be
assigned based on the participant’s performance.         The Chief Executive
Officer will be responsible for managing the distribution of ratings within the
group of officers, business unit presidents, and executive office participants.
    F.   TOTAL BONUS CALCULATION         The Total Bonus Calculation for each
individual participant will be determined as follows:         THE SUM OF

      Bonus percentages earned on each of the Quantitative Performance
Objectives         PLUS         Bonus percentage earned on the Innovation Factor

6



--------------------------------------------------------------------------------



 



      PLUS         Bonus percentage earned on the Qualitative Measurement
Factors

      TIMES         Personal Performance Multiplier         TIMES        
Individual Target Bonus Percentage         TIMES         Annual Base Salary as
of January 1 of award year         The maximum bonus opportunity can be achieved
when all quantitative and qualitative objectives meet the maximum performance
levels (200% of target) and the highest Personal Performance Multiplier of 1.30
is awarded.         Where a participant has had a salary increase during the
year, the bonus will be prorated to reflect the change. In addition, where a
participant has moved into another position with a different Individual Target
Bonus Percentage or transferred to a different business unit, the bonus
calculation will be prorated to reflect the different Individual Target Bonus
Percentages and the different unit objectives measurement respectively.     G.  
SPECIAL ADJUSTMENTS         In unusual circumstances, awards to specific
individuals or units may be adjusted positively or negatively to reflect
performance, which significantly affected the operating results of the unit or
company. Such adjustments will be recommended by the Chief Executive Officer of
the Corporation and approved by the Compensation Committee of the Board of
Directors. However, these adjustments will be made infrequently and on the basis
of unusual positive or negative performance.

8.   While the Plan provides that participants must be an employee at the end of
the year in order to be eligible for payments under the Plan, exceptions will be
made in the case of death, total and permanent disability, or retirement at or
after normal or early retirement. “Normal retirement” means termination of
service on or after attaining at least five (5) years of service and an age of
65; “early retirement” means attaining at least 10 years of service and an age
of at least 55. In such cases, the participant will receive an extra
compensation payment for the prorated portion of the year (measured to the
nearest full month) he or she was employed by the Corporation. The prorated
payment will be based on actual quantitative performance through the end of the
award year in which death, disability, or retirement occurs and a Target
Personal Performance Multiplier of 1.00. The prorated extra compensation payment
shall be paid along with bonus payments to

7



--------------------------------------------------------------------------------



 



    other Plan participants following the end of the award year. A participant
who leaves the employ of the Corporation prior to the end of the calendar year
for any reason other than death, disability, or retirement, as specified above,
shall not be entitled to any payment under this Plan.   9.   If a beneficiary
dies, his or her unpaid extra compensation awards, if any, shall be paid and
delivered in accordance with the terms specified in applicable beneficiary or
trust arrangements, if any, to his or her legal representatives or to the
persons entitled thereto as determined by a court of competent jurisdiction.
Such unpaid extra compensation awards, if any, may be paid out as determined by
the Corporation in its discretion subject to the approval of the Compensation
Committee of the Board of Directors.   10.   This Plan was effective as of
January 22, 1988, and was amended and restated as of January 1, 1996, January 1,
1999, January 1, 2001, January 1, 2003, January 1, 2005 and January 1, 2008.
While, as in the past, it is contemplated that extra compensation will be
awarded annually, the Compensation Committee of the Board of Directors shall
have the right to modify, suspend, or terminate this Plan at any time.

8